department of the treasury washington d c tax_exempt_and_government_entities_division u i l feb kkk kee se ‘t ef ka t kreekerekrererererrere hekkeereekrrkrerereerkek legend taxpayer a cei i taira re ira x me kher kkk eker rrr rii iari company c iiis ioi ii iii amount d eoi iii iii account h me iii iir iii rr iiia bank b ei rii ii tiki ii ira y i iii i iii iii me iii iii company p a iiit i iri ieee dear krkekkrekekrkeerereeer this is in response to your letter dated date as supplemented by correspondence dated date date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintains an individual_retirement_arrangement ira x with c oo amount of tation submitted with this request for a ruling indicates that taxpayer a received a distribution from ira x in the on a a deposited amount d into amount d kare irreirererekrerere account h a checking account he maintains with bank b documentation submitted by taxpayer a indicates that he established ira y with company p on a taxpayer a represents that when he attempted to redeposit mount d into ira y he mailed the check to the wrong company p address documentation submitted by taxpayer a indicates that he wrote a check in the amount of amount d made payable to company p fbo taxpayer a the check is dated atm an contains the ira y account number taxpayer a represents that the check was returned to him and that on he expressed mailed the same check to company p at the correct address documentation submitted by taxpayer a indicates that amount d was deposited into ira y on mi to the 60-day rollover period the 60-day rollover period because the check taxpayer a states that he missed in the amount of amount d was mailed to the wrong company p address based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code i ii sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from heri kek irae eere ere q an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred _ documentation submitted by taxpayer a indicates that he received a distribution of amount d from ira x the information submitted also indicates that taxpayer a established ira y on within the day rollover period and that iii also within the 60-day rollover period he wrote a check in the amount of amount d to company p for deposit in ira y even though amount d was deposited into ira y after the 60-day rollover period the ee check made payable company p as custodian of ira y supports taxpayer a’s intent to make a tax-free_rollover of amount d to another ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x on ca d was deposited into ira y provided all other requirements of section requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed sec_401 of the code d of the code except the 60-day krrerkrereeekrererererererereerk this ruling assumes that ira x and ira y satisfy the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions concerning this ruling please contact rrkrk keke rer er eere eer eir ere eer erer err eee e ‘t e pp ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
